         Case 1:19-cv-01360-KPF Document 63 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PETER THOMPSON,

                           Plaintiff,
                                                        19 Civ. 1360 (KPF)
                    -v.-
                                                                ORDER
 CRF-CLUSTER MODEL PROGRAM,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The pre-trial conference scheduled for April 20, 2021 is hereby

ADJOURNED to May 5, 2021, at 2:00 p.m. At the appointed time, the parties

shall call (888) 363-4749 and enter access code 5123533. Please note, the

conference will not be available before 2:00 p.m. The parties’ pre-conference

submission (see Dkt. #58), shall be due on or by April 29, 2021. The Clerk of

Court is directed to mail a copy of this letter to Plaintiff.

      SO ORDERED.

Dated:       April 15, 2021
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge
